| MAR = 3 om
UNITED STATES DISTRICT COURT FOR THE i |

SOUTHERN DISTRICT OF WEST VIRGINIA © RORY L. Bes

Southern Biss o:

 

HUNTINGTON

 

{Vest Virginia

 

UNITED STATES OF AMERICA

v. CRIMINAL NO. 3 sAO~ (' y~ O00 Ll,

21 U.S.C. § 846

 

STEWART LONGWORTH JORDAN, III

INFORMATION

(Attempted Possession with Intent to Distribute Methamphetamine)

The United States Attorney Charges:

On or about November 9, 2018, at or near Huntington, Cabell
County, West Virginia, and within the Southern District of West
Virginia, defendant STEWART LONGWORTH JORDAN, III knowingly and
intentionally attempted to possess with intent to distribute 50
grams or more of a mixture and substance containing a detectable
amount of methamphetamine, its salts, isomers, and salts of its
isomers, a Schedule II controlled substance.

In violation of Title 21, United States Code, Section 846.

UNITED STATES OF AMERICA

MICHAEL B. STUART
United States Attorney

AU

ssi stant onite
eri stant 2A stan ented States Attorney

By:

 

 
